Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is response to remarks and amendments filed on 6/3/2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 21-41 are pending in this Office Action. Claims 21, 28, and 35 are independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, 24-29, 31-36, 38-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ou-Yang et al. (US 2008/0010630, hereinafter Ou-Yang).

As to Claim 21, Ou-Yang discloses A method comprising: 
identifying a first application package installed on the computer system; determining that the first application package is dependent on a second application package for execution (Fig. 4, Para. 0003, 0021, 0031-0032, 0039-0040, to virtualize the installation of a software application on a computing system, the computing system includes a suitably configured virtualizing component that maps requests and operations that would otherwise be directed to an installed application to elements contained in the package file. A "original" version of the package file could be "updated" without actually modifying it; an update patch could be distributed as a separate package file, i.e. original “first application” package depends on updated "second application" package); 
virtualizing the first application package, wherein a first virtualized application package includes a first application virtualization layer; virtualizing the second application package, wherein a second virtualized application package includes a second application virtualization layer that is isolated from the first application virtualization layer (Figs. 2-3, Para. 0019-0021, 0030, 0036,0040, 0046, a virtualizing component is utilized to map a ready-to-run package file onto the computing system in a way that virtualizes an executable application contained in the package file, the virtualizing component can map the file request to a corresponding file contained in the package file and each package include an application virtualization layer by mapping parameters may also be included in package file to facilitate the virtualization of the file system, the registry, and executable application file by the host computing system. With multiple layered package files, one or more additional package files could be loaded and mapped on top of the "original" version of the package file, i.e. isolate original version and updated version package. As such virtualized applications can reduce the attack surface of the computing system since active controls or other possibly vulnerable code can be made package-specific and, by default, isolated from applications that are actually installed on the computing system, including web browsers. The package file experiences a virtualized view of the file system that can be leveraged to transparently eliminate file version conflicts with other applications while allowing the application to run against its needed dynamic link libraries (DLLs)); and 
configuring the first virtualized application package to merge-in the virtualized second application package when a runtime executable is launched, wherein the merge-in provides a gateway from the first virtualized application package to the second virtualized application package (Figs. 2-3, Para. 0031, 0039, 0040, mount multiple package files in a layered fashion. In this manner, a package file could be "updated" without actually modifying it; an update patch could be distributed as a separate package file…a suitably configured mechanism could be utilized to bind layered package files together, and configuration information could be employed to ensure that the related package files are automatically layered in the proper order when the executable application file is invoked; Para. 0065, 0069-0070, generates a request to read a specific file (C:\FileA.dll in this example). This read request is eventually intercepted by the virtualizing component, which maps the request in an appropriate manner to the package file, for example, the virtualized file system accesses the requested file from the package file (C:\Package.pkg\FileA.dll). FIG. 13 represents the virtualized file system as perceived by the setup-free application when it is running, i.e. merged data structure).
Ou-Yang discloses multiple package files in a layered fashion and package-specific and, by default, isolated from applications. In addition, it is a well-known and common practice in the art to isolate virtualization application package (see instant application, paragraph 07, “it has been known to "virtualize" a single application or a group of applications, thereby isolating these applications from one another and from system software, i.e., the operating system”). Therefore it would have been obvious for persons of ordinary skills in the art at the time of the applicant’s invention to recognize that it is a well-known and common practice in the art to isolate virtualization application package.
	
As to Claim 22, Ou-Yang discloses The method of claim 21, further comprising: during a runtime execution of the first virtualized application package, merging the second application package with the first application package, wherein the merging comprises generating a merged tree data structure, wherein the merged data structure merges a tree data structure of the second application package with a tree data structure of the first application package (Figs. 12, 13, Para. 0003, 0034, 0065,0069, 0070).

As to Claim 24, Ou-Yang discloses The method of claim 22, further comprising: launching execution of the first application package including launching a runtime executable of the first application and launching an execution layer, wherein the execution layer comprises one or more execution threads having program instructions for carrying out a first application, wherein the execution layer is isolated by the first application virtualization layer (Fig. 5, Para. 0020, 0030, 0044, 0051, 0058).

As to Claim 25, Ou-Yang discloses The method of claim 24, further comprising: intercepting file operations from the execution layer to the operating system including requests for an application file of either the first virtualized application package or the second virtualized application package; and using the merged tree data structure to identify a location of contents of the application file to satisfy the file operation (Para. 0046, 0056, 0065).

As to Claim 26, Ou-Yang discloses The method of claim 25, wherein in response to determining that the file is not present in the merged tree data structure, directing the request to a normal platform application program interface to identify the corresponding file (Fig. 6, Para. 0043, 0044, 0046, 0064-0066).

As to Claim 27, Ou-Yang discloses The method of claim 21, further comprising: launching an execution layer by starting execution of one of the application files associated with the first virtualized application package; intercepting requests from the execution layer to an operating system for configuration settings of either the first virtualized application package or the second virtualized application package; providing requested configuration settings using the configuration settings from a corresponding one of the first virtualized application package or the second virtualized application package (Para. 0030, 0044, 0046, 0051, 0056).

As to claim 28, recites “a machine readable storage medium” with similar limitations to claim 21 and is therefore rejected for the same reasons as discussed above.

As to claims 29, 31-34, recite “a machine readable storage medium” with similar limitations to claims 22, 24-27 respectively and are therefore rejected for the same reasons as discussed above.


As to claim 35, recites “a system” with similar limitations to claim 21 and is therefore rejected for the same reasons as discussed above.

As to claims 36, 38-41, recite “a system” with similar limitations to claims 22, 24-27 respectively and are therefore rejected for the same reasons as discussed above.

Claims 23, 30, and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ou-Yang as noted in claim 21, 28, and 35, further in view of Chuang et al. (US 7,831,578, hereinafter Chuang).

As to Claim 23, Ou-Yang discloses The method of claim 22, wherein each terminal vertex in the merged tree data structure includes an identifier of a source container file of the first application package or the second application package (Fig. 12, 13, Para. 0065), but does not explicitly disclose and wherein each terminal vertex includes an offset value identifying a start location within a respective source container file.
Chuang discloses for each of the application files an offset and length of the application file, the offset being a position within the single file of the contents of the application file (col. 3, lines 33-46, When opening a virtual file corresponding to a physical file, the software application 210 can also call the same API "FS_Open" and provide a virtual file name containing mapping information regarding a physical file handle, an offset from the beginning of the corresponding physical file, and a length of a segment of the corresponding physical file, for example, FS_Open("\\PSEUDOFILE\56324170\CHECKSUM\1024\2048"), where "\\PSEUDOFILE" indicates the keyword of virtual file, "56324170" indicates a physical file handle, "1024" indicates a offset from the beginning of the corresponding physical file of bytes, and "2048" indicates a length of a segment of the corresponding physical file of bytes).
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Ou-Yang with the teachings Chuang to provide a virtual file name containing mapping information regarding a physical file handle, an offset from the beginning of the corresponding physical file, and a length of a segment of the corresponding physical file in order to access the designated virtual file corresponding to file open request of software application (Chuang, col. 3, lines 54-58).

As to claim 30, recites “a machine readable storage medium” with similar limitations to claim 23 and is therefore rejected for the same reasons as discussed above.

As to claim 37, recites “a system” with similar limitations to claim 23 and is therefore rejected for the same reasons as discussed above.

Response to Amendment and Remarks
Double Patenting Rejections
Applicant’s arguments have been fully considered. 
In view of Terminal Disclaimers filed on 6/3/2022 and recorded, the Double Patent Rejection is hereby withdrawn.

35 USC 103 Rejections
Applicant’s arguments have been fully considered.
In response to Applicant’s arguments, it is submitted that during patent examination, the pending claims are given their broadest reasonable interpretation in light of the specification. However, elements in the specification but not presented in the claims are not being read into the claims or being consideration during examination; as set forth by MPEP 2111. Further, Ou-Yang explicitly discloses a virtualizing component is utilized to map a ready-to-run package file onto the computing system in a way that virtualizes an executable application contained in the package file, the package file includes the executable application itself, registry keys and possibly other registry elements, and versions of all necessary files that support the execution of the application. Servicing and updating of a package file is relatively straightforward, configured with the ability to mount multiple package files in a layered fashion. In this manner, a package file could be "updated" without actually modifying it; an update patch could be distributed as a separate package file. With multiple layered package files, one or more additional package files could be loaded and mapped on top of the "original" version of the package file, e.g. merge-in. A suitably configured mechanism could be utilized to bind layered package files together, and configuration information could be employed to ensure that the related package files are automatically layered in the proper order when the executable application file is invoked.


Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        7/21/2022